TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-07-00448-CR



                            Arthur William Montgomery, Appellant

                                                 v.

                                  The State of Texas, Appellee



 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
       NO. 06-1010-K277, HONORABLE KEN ANDERSON, JUDGE PRESIDING



                             MEMORANDUM OPINION


               The State has filed a motion to permanently abate this appeal because of the

death of appellant. See Tex. R. App. P. 7.1(a)(2). The motion is supported by a copy of

appellant’s death certificate.

               The State’s motion is granted, and the appeal is permanently abated. Counsel’s

motion for leave to file a brief exceeding the page limit is dismissed.



                                              __________________________________________

                                              David Puryear, Justice

Before Justices Patterson, Puryear and Pemberton

Permanently Abated

Filed: November 30, 2007

Do Not Publish